        Case 6:17-cr-00013-CCL Document 60 Filed 06/22/20 Page 1 of 1



                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                          HELENA DIVISION

UNITED STATES OF AMERICA,                             CR 17-13-H-CCL

                Plaintiff,

v.                                                        ORDER

BRIAN RUSSELL BLACKWELL,

               Defendant.


      Defendant Brian Russell Blackwell moves for an Order permitting him to

travel outside of the State of Montana to visit his mother, who may not have long

to live. Defendant’s counsel has contacted Defendant’s supervising probation

officer and counsel for the United States, who do not oppose the motion. Good

cause appearing,

      IT IS HEREBY ORDERED that Defendant’s emergency motion (Doc. 59)

is GRANTED. Defendant may travel to Glendale, Oregon for a two-day visit, as

long as his travel time takes no more than two days, making his total time outside

of Montana no more than four days.

      DATED this 22nd day of June, 2020.
